     Case 3:19-cv-01977-MEM-DB Document 19 Filed 12/07/20 Page 1 of 3



                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM MOORE,                        :
                                          CIVIL ACTION NO. 3:19-1977
                   Plaintiff          :
                                               (JUDGE MANNION)
           v.                         :

KEVIN BISHOP, et al.,                 :

                   Defendants         :

                               MEMORANDUM
I.    Background

     Plaintiff, an inmate formerly confined in the Wayne County Prison,

Honesdale, Pennsylvania, 1 filed the above captioned civil rights action

pursuant to 42 U.S.C. §1983. (Doc. 1, complaint). He names as Defendants,

Warden Kevin Bishop and the Wayne County Prison. Id. Plaintiff complains

that he was denied his right to practice his Muslim religion because the jail

did not have an Imam on staff. Id.

     By Order dated June 8, 2020, the motion to dismiss the Wayne County

Prison was granted as unopposed and the Wayne County Prison was

dismissed from the action. (Doc. 15). A copy of this Court’s June 8, 2020

Order, mailed to Plaintiff, was returned with the markings “return to sender,



     1
      Plaintiff’s last known address of record is listed as 426 S. Springfield
Road Clifton Heights, PA 19018. (Doc. 14).
      Case 3:19-cv-01977-MEM-DB Document 19 Filed 12/07/20 Page 2 of 3




insufficient address, unable to forward.” (See Doc. 17). The Court attempted

to resend the Order, which was again returned to sender. (See Doc. 18).

There has been no communication with the Court since Plaintiff’s April 1,

2020 Notice of change of address. (See Doc. 14).



II.   DISCUSSION

      Pursuant to Local Rule 83.18, a plaintiff has the affirmative obligation

to keep the court informed of his or her current address. If the plaintiff

changes his or her address while the lawsuit is being litigated, the plaintiff

shall immediately inform the court of the change, in writing. If the court is

unable to communicate with the plaintiff because the plaintiff has failed to

notify the court of his or her address, the plaintiff will be deemed to have

abandoned the lawsuit.

      Plaintiff has failed to provide this Court with his current address in

violation of the requirements of Local Rule 83.18, and the Court is unable to

communicate with Plaintiff at his address of record. When a plaintiff fails to

prosecute a case or comply with an order of court, dismissal of the action is

appropriate. See Fed. R. Civ. P. 41(b); Link v. Wabash Railroad Co., 370

U.S. 626, 629 (1962). Plaintiff has not communicated with the Court since

the Court’s attempts to communicate with Plaintiff were returned as
                                    -2-
        Case 3:19-cv-01977-MEM-DB Document 19 Filed 12/07/20 Page 3 of 3




undeliverable. Plaintiff’s failure to provide his current address has prevented

this matter from proceeding.

        Based on these circumstances, the Court concludes that Plaintiff is no

longer interested in pursuing his pending claims. Accordingly, it would be a

waste of judicial resources to allow this action to continue. The Court’s

inability to communicate with Plaintiff is solely the result of his own inaction

and renders ineffective any sanction short of dismissal. See Poulis v. State

Farm, 747 F.2d 863, 868-69 (3d Cir. 1984).



III.    CONCLUSION

        For the foregoing reasons, the Court will dismiss this action for failure

to prosecute.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Dated: December 7, 2020
19-1977-01




                                       -3-
